Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
As a result of the interview held June 2, 202 and entered into prosecution June 7, 202, the prior art (USP 4,632,637, Nielsen et al.) was determined to not be applicable.  Therefore, the Final rejection entered April 5, 202 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art which is used in the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2021/0207582 (Nielsen et al. hereinafter) in view of USPAP 2016/0047357 (Ersblöh et al. hereinafter).
With regard to claim 1, Nielsen et al. discloses a wind turbine (1) comprising a tower (2), a rotor and generator mounted on the tower (2) via a yaw system (paragraph [0007]), a hub (paragraph [0007]) mounted rotatably on the rotor, the hub (paragraph [0007]) comprising a blade carrying structure (4), and one or more wind turbine blades (5) connected to the blade carrying structure (4) via a hinge (6), each wind turbine blade (5) thereby being arranged to perform pivot movements relative to the blade carrying structure (4) between a minimum pivot angle and a maximum pivot angle, and each wind turbine blade (5) defining a longitudinal axis (inherent) and being rotationally fixed relative to the longitudinal axis.
Nielsen et al. does not disclose a nacelle or wherein the blade carrying structure is provided with one or more elements configured to improve aerodynamic properties of a surface of the blade carrying structure by increasing a lift and/or decreasing a drag of the blade carrying structure, and
wherein the increase in lift and/or decrease in drag varies as a function of angle of attack (AOA) between the blade carrying structure (14) and the incoming wind.
Ersblöh et al. teaches a hub (4) and a blade carrying structure (6), wherein the blade carrying structure (6) is provided with one or more elements (8, 9) configured to improve aerodynamic properties of a surface of the blade carrying structure (6) by increasing a lift and/or decreasing a drag of the blade carrying structure (6), and
wherein the increase in lift and/or decrease in drag varies as a function of angle of attack (AOA) between the blade carrying structure (6) and the incoming wind.
It is inherent that the one or more elements (8, 9) will necessarily increase in lift and/or decrease in drag.  Further, as the one or more elements (8, 9) of Nielsen et al. are substantially identical to the elements as claimed, that the one or more elements (8, 9) will necessarily increase in lift and/or decrease in drag varies as a function of angle of attack (AOA) between the blade carrying structure (6) and the incoming wind is presumed. See MPEP 2112 and 2112.01.
It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 26.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Nielsen et al. by providing that the blade carrying structure is provided with one or more elements configured to improve aerodynamic properties of a surface of the blade carrying structure by increasing a lift and/or decreasing a drag of the blade carrying structure as taught in Ersblöh et al. for the purposes of providing lift generating means (paragraph [0008] of Ersblöh et al.), inherently resulting in wherein the increase in lift and/or decrease in drag varies as a function of angle of attack (AOA) between the blade carrying structure and the incoming wind.
With regard to claim 2, the Nielsen et al. et al. modification with regard to claim 1 discloses the wind turbine (Fig. 1) according to claim 1, wherein the increase in lift varies as a function of angle of attack (AOA) in such a manner that the lift decreases as the angle of attack (AOA) increases.
It is inherent that the one or more elements (8, 9) will necessarily increase in lift and/or decrease in drag.  Further, as the one or more elements (8, 9) of Ersblöh et al. are substantially identical to the elements as claimed, that the one or more elements (8, 9) will necessarily increase in lift and/or decrease in drag varies as a function of angle of attack (AOA) in such a manner that the lift decreases as the angle of attack (AOA) increases is presumed. See MPEP 2112 and 2112.01.
It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 26.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 3, the Nielsen et al. et al. modification with regard to claim 1 discloses the wind turbine (1) according to claim 1, wherein the decrease in drag varies as a function of angle of attack (AOA) in such a manner that the drag decreases as the angle of attack (AOA) increases.
It is inherent that the one or more elements (34, 38, 39) will necessarily increase in lift and/or decrease in drag.  Further, as the one or more elements (34, 38, 39) of Bassett are substantially identical to the elements as claimed, that the one or more elements (34, 38, 39) will necessarily increase in lift and/or decrease in drag varies as a function of angle of attack (AOA) in such a manner that the drag decreases as the angle of attack (AOA) increases is presumed. See MPEP 2112 and 2112.01.
It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 26.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 4, the Nielsen et al. et al. modification with regard to claim 1 discloses the wind turbine (Fig. 1) according to claim 1, wherein the blade carrying structure (4) comprises one or more arms (Fig. 1), each wind turbine blade (5) being mounted on one of the arms (Fig. 1), and wherein one or more of the elements (8, 9) are arranged on the arms (Fig. 1).
With regard to claim 5, the Nielsen et al. et al. modification with regard to claim 1 discloses the wind turbine (Fig. 1) according to claim 4, wherein one or more of the elements (8, 9) are distributed on the arms (Fig. 1) along a radial direction of the arms (56) and/or along a circumference of the arms (Fig. 1).
With regard to claim 6, the Nielsen et al. et al. modification with regard to claim 1 discloses the wind turbine (Fig. 1) according to claim 1, wherein each of the wind turbine blades (5) defines an aerodynamic profile between an inner tip and an outer tip (Fig.’s 1 and 2), and wherein the hinge (6) is arranged on the wind turbine blade (5) at a non-zero distance from the inner tip and at a non-zero distance from the outer tip (Fig.’s 1 and 3).
With regard to claim 7, the Nielsen et al. et al. modification with regard to claim 1 discloses the wind turbine (Fig. 1) according to claim 1, wherein a part of the wind turbine blade (5) is arranged adjacent to a part of the blade carrying structure (4) when the wind turbine blade (5) is in a position defining minimum pivot angle, thereby forming an overlapping region (Fig. 2 of Nielsen et al.) between the wind turbine blade (5) and the blade carrying structure (4), and wherein the elements (8, 9) are arranged on the blade carrying structure (4) outside of the overlapping region.
With regard to claim 8, the Nielsen et al. et al. modification with regard to claim 1 discloses the wind turbine (Fig. 1) according to claim 1, wherein at least one of the elements (8, 9) is a vortex generating element (9, paragraph [[0009]-[0012] and [0032]-[0038] of Ersblöh et al.).
With regard to claim 9, the Nielsen et al. et al. modification with regard to claim 1 discloses the wind turbine (Fig. 1) according to claim 1, wherein at least one of the elements (8, 9) is configured to guide a flow along the surface of the blade carrying structure (4).
With regard to claim 10, the Nielsen et al. et al. modification with regard to claim 1 discloses the wind turbine (Fig. 1) according to claim 1, wherein at least one of the elements (8, 9) is a spoiler.
With regard to claim 11, the Nielsen et al. et al. modification with regard to claim 1 discloses the wind turbine (Fig. 1) according to claim 1, wherein at least one of the elements (8, 9) is glued (paragraph [0012] of Ersblöh et al.) onto the surface of the blade carrying structure (4).
With regard to claim 13, the Nielsen et al. et al. modification with regard to claim 1 discloses the wind turbine (Fig. 1) according to claim 1, wherein at least one element (8, 9) is a passive device.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. et al. in view of Ersblöh et al. and in further view of USPAP 2015/0211487 (Dixon et al. hereinafter).
With regard to claim 12, the Nielsen et al. et al. modification with regard to claim 1 discloses all of the limitations except for wherein at least one element is an actively controlled device.
Dixon et al. teaches a wind turbine blade (2) with an element (30) on the blade affecting the lift (Abstract), wherein the element is actively controlled (paragraph [0019]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the apparatus of the Nielsen et al. et al. modification with regard to claim 1 by providing that at least one element is an actively controlled device as taught in Dixon et al. for the purposes of aerodynamic load reduction in high winds and to act as a dual-purpose slat and spoiler (paragraph [0001] of Dixon et al.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/           Primary Examiner, Art Unit 3745